J-A09019-19

                           2019 Pa. Super. 257

 DANIEL PORTER AND CAROLYN              :   IN THE SUPERIOR COURT OF
 PORTER                                 :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 TOLL BROTHERS, INC., TOLL PA II,       :
 L.P., TOLL PA GP, CORP., TOLL          :   No. 894 EDA 2018
 ARCHITECTURE, INC., AND TOLL           :
 ARCHITECTURE, I, P.A. AND              :
 ANDERSEN WINDOWS, INC.                 :
                                        :
                                        :
 APPEAL OF: TOLL BROTHERS, INC.,        :
 TOLL BROS., INC. TOLL PA II, L.P.,     :
 TOLL PA GP CORP., TOLL                 :
 ARCHITECTURE, INC ANDTOLL              :
 ARCHITECTURE I, P.A.                   :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                No(s): September Term, 2017, No. 01002

 MANOJ PRASAD AND CHETANA               :   IN THE SUPERIOR COURT OF
 PRASAD                                 :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 TOLL BROTHERS, INC., TOLL BROS,        :
 INC., TOLL PA II, L.P., TOLL PA GP     :   No. 895 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,        :
 AND TOLL ARCHITECTURE I, P.A.,         :
 AND ANDERSEN WINDOWS, INC.             :
                                        :
                                        :
 APPEAL OF: TOLL BROTHERS, INC.,        :
 TOLL BROS, INC., TOLL PA II, L.P.,     :
 TOLL PA GP CORP., TOLL                 :
 ARCHITECTURE, INC., AND TOLL           :
 ARCHITECTURE I, P.A.,                  :
J-A09019-19



                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901803

 MATTHEW O'DONNELL AND JILL               :   IN THE SUPERIOR COURT OF
 O'DONNELL                                :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :   No. 897 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                  No(s): Sept. Term 2017 Case ID: 1709

 RICHARD ORLANDO AND KRISTIN              :   IN THE SUPERIOR COURT OF
 ORLANDO                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :   No. 898 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
                                          :

                                    -2-
J-A09019-19


 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Oct. Term 2017 Case ID: 171003573

 JOSHUA M. OWEN AND ALLISON R.            :   IN THE SUPERIOR COURT OF
 OWEN                                     :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 899 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901823

 RAJESH PARNERKAR AND SHILPA              :   IN THE SUPERIOR COURT OF
 PARNERKAR                                :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 900 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :

                                    -3-
J-A09019-19


 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Oct. Term 2017, Case ID: 171003574

 ROBERT T. ROSS AND DAWN D.               :   IN THE SUPERIOR COURT OF
 ROSS                                     :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 901 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901815

 JOSEPH A. SAMARCO AND LORI               :   IN THE SUPERIOR COURT OF
 LYNN SAMARCO                             :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :

                                    -4-
J-A09019-19


                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 902 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

                   Appeal from the Order March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901903

 ANDREW TURK                              :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :
 CORP., TOLL ARCHITECTURE, INC.,          :   No. 903 EDA 2018
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Oct. Term 2017 Case ID: 171003572

 VENKA REDDY SUNKARA AND                  :   IN THE SUPERIOR COURT OF
 ANITHA BADVELU SUNKARA                   :        PENNSYLVANIA
                                          :

                                    -5-
J-A09019-19


                                             :
              v.                             :
                                             :
                                             :
 TOLL BROTHERS, INC., TOLL BROS,             :
 INC., TOLL PA II, L.P., TOLL PA GP          :   No. 904 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,             :
 AND TOLL ARCHITECTURE I, P.A.,              :
 AND ANDERSEN WINDOWS, INC.                  :
                                             :
                                             :
 APPEAL OF: TOLL BROTHERS, INC.,             :
 TOLL BROS, INC., TOLL PA II, L.P.,          :
 TOLL PA GP CORP., TOLL                      :
 ARCHITECTURE, INC., AND TOLL                :
 ARCHITECTURE I, P.A.,                       :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Sep. Term 2017 Case ID: 171003549

 IGOR ZAVALNY AND TAMARA                     :   IN THE SUPERIOR COURT OF
 VOLKOVA                                     :        PENNSYLVANIA
                                             :
                                             :
              v.                             :
                                             :
                                             :
 TOLL BROTHERS, INC., TOLL BROS,             :
 INC., TOLL PA II, L.P., TOLL PA GP          :   No. 905 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,             :
 AND TOLL ARCHITECTURE I, P.A.,              :
 AND ANDERSEN WINDOWS, INC.                  :
                                             :
                                             :
 APPEAL OF: TOLL BROTHERS, INC.,             :
 TOLL BROS, INC., TOLL PA II, L.P.,          :
 TOLL PA GP CORP., TOLL                      :
 ARCHITECTURE, INC., AND TOLL                :
 ARCHITECTURE I, P.A.,                       :

                   Appeal from the Order Entered March 1, 2018



                                       -6-
J-A09019-19



   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Oct. Term 2017 Case ID: 171003433

 TIMOTHY WELCH AND CYNTHIA                :   IN THE SUPERIOR COURT OF
 WELCH                                    :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., & TOLL PA GP       :   No. 906 EDA 2018
 CORP.,                                   :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P., &       :
 TOLL PA GP CORP.,                        :

              Appeal from the Order Entered March 8, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Nov. Term 2016 Case ID: 161100904

 MICHAEL A. ZISKIND AND INGRID C. :           IN THE SUPERIOR COURT OF
 ZISKIND                          :                PENNSYLVANIA
                                  :
                                  :
            v.                    :
                                  :
                                  :
 TOLL BROTHERS, INC., TOLL BROS,  :
 INC., TOLL PA , L.P., TOLL PA GP :           No. 907 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,  :
 AND TOLL ARCHITECTURE I, P.A.,   :
 AND                              :
                                  :
                                  :
 APPEAL OF: TOLL BROTHERS, INC.,  :
 TOLL BROS, INC., TOLL PA , L.P., :
 TOLL PA GP CORP., TOLL           :
 ARCHITECTURE, INC., AND TOLL     :
 ARCHITECTURE I, P.A.,            :


                                    -7-
J-A09019-19



              Appeal from the Order Entered March 8, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Nov. Term 2016 Case ID: 161101721

 MICHAEL MILEY AND JENNIFER               :   IN THE SUPERIOR COURT OF
 MILEY                                    :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 908 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901824

 BRETT ADAMS, JILL O'DONNELL,             :   IN THE SUPERIOR COURT OF
 JASON TEPFENHARDT, JESSICA               :        PENNSYLVANIA
 TEPFENHARDT, JAMES WIEGERS &             :
 ANN MARIE WIEGERS                        :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 909 EDA 2018
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :

                                    -8-
J-A09019-19


                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Jan. Term 2017 Case ID: 170101225

 BRIAN G. BENTRIM AND CATHERINE           :   IN THE SUPERIOR COURT OF
 S. BENTRIM                               :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :   No. 910 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Oct. Term 2017 Case ID: 171002359

 AARON CARLSON AND SUZANNE                :   IN THE SUPERIOR COURT OF
 CARLSON                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 911 EDA 2018

                                    -9-
J-A09019-19


 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901005

 BENJAMIN LACSON AND EVELYN               :   IN THE SUPERIOR COURT OF
 LACSON                                   :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :   No. 912 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Oct. Term 2017, Case ID: 171003576

 JULIAN CASTANEDA AND BRENNA              :   IN THE SUPERIOR COURT OF
 CASTANEDA                                :        PENNSYLVANIA
                                          :
                                          :
              v.                          :

                                   -10-
J-A09019-19


                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA IV, L.P., TOLL PA GP       :   No. 913 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA IV, L.P.,       :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
               No(s): Oct. Term 2017 Case ID: 171003533

 JOHN J. COFFEY AND EILEEN COFFEY :           IN THE SUPERIOR COURT OF
                                    :              PENNSYLVANIA
                                    :
            v.                      :
                                    :
                                    :
 TOLL BROTHERS, INC., TOLL BROS,    :
 INC., TOLL PA II, L.P., TOLL PA GP :
 CORP., TOLL ARCHITECTURE, INC.,    :         No. 914 EDA 2018
 AND TOLL ARCHITECTURE I, P.A.,     :
 AND ANDERSEN WINDOWS, INC.         :
                                    :
                                    :
 APPEAL OF: TOLL BROTHERS, INC.,    :
 TOLL BROS, INC., TOLL PA II, L.P., :
 TOLL PA GP CORP., TOLL             :
 ARCHITECTURE, INC., AND TOLL       :
 ARCHITECTURE I, P.A.,              :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901200

 JAMES COOKE AND TRACY COOKE              :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA

                                   -11-
J-A09019-19


                                             :
              v.                             :
                                             :
                                             :
 TOLL BROTHERS, INC., TOLL BROS,             :
 INC., TOLL PA VI, L.P., TOLL PA GP          :
 CORP., TOLL ARCHITECTURE, INC.,             :   No. 915 EDA 2018
 AND TOLL ARCHITECTURE I, P.A.,              :
 AND ANDERSEN WINDOWS, INC.                  :
                                             :
                                             :
 APPEAL OF: TOLL BROTHERS, INC.,             :
 TOLL BROS, INC., TOLL PA VI, L.P.,          :
 TOLL PA GP CORP., TOLL                      :
 ARCHITECTURE, INC., AND TOLL                :
 ARCHITECTURE I, P.A.,                       :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170903045

 THOMAS DEANGELO AND CAGLAYAN                :   IN THE SUPERIOR COURT OF
 DEANGELO                                    :        PENNSYLVANIA
                                             :
                                             :
              v.                             :
                                             :
                                             :
 TOLL BROTHERS, INC., TOLL BROS,             :
 INC., TOLL PA II, L.P., TOLL PA GP          :   No. 916 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,             :
 AND TOLL ARCHITECTURE I, P.A.,              :
 AND ANDERSEN WINDOWS, INC.                  :
                                             :
                                             :
 APPEAL OF: TOLL BROTHERS, INC.,             :
 TOLL BROS, INC., TOLL PA II, L.P.,          :
 TOLL PA GP CORP., TOLL                      :
 ARCHITECTURE, INC., AND TOLL                :
 ARCHITECTURE I, P.A.,                       :

                   Appeal from the Order Entered March 1, 2018



                                      -12-
J-A09019-19



   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901003

 JAMES COY AND DENISE COY                 :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :
 CORP., TOLL ARCHITECTURE, INC.,          :   No. 917 EDA 2018
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA, L.P.,          :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901196

 TODD ELLIOTT AND JUDITH                  :   IN THE SUPERIOR COURT OF
 ELLIOTT                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA II, L.P., TOLL PA GP       :   No. 918 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA GP CORP., TOLL                   :

                                   -13-
J-A09019-19


 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170901907

 ROBERT KASPROW AND LAURA                 :   IN THE SUPERIOR COURT OF
 KASPROW                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL BROS,          :
 INC., TOLL PA , L.P., TOLL PA GP         :   No. 919 EDA 2018
 CORP., TOLL ARCHITECTURE, INC.,          :
 AND TOLL ARCHITECTURE I, P.A.,           :
 AND ANDERSEN WINDOWS, INC.               :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL BROS, INC., TOLL PA , L.P.,         :
 TOLL PA GP CORP., TOLL                   :
 ARCHITECTURE, INC., AND TOLL             :
 ARCHITECTURE I, P.A.,                    :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
              No(s): Sept. Term 2017 Case ID: 170902048

 FURRUKH MUNAWAR AND AAIYSHA              :   IN THE SUPERIOR COURT OF
 MUNAWAR                                  :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL PA, II,        :
 L.P., TOLL PA GP CORP., TOLL             :   No. 920 EDA 2018
 BROS., INC., TOLL ARCHITECTURE,          :
 INC., TOLL ARCHITECTURE I, P.A.,         :
 AND ANDERSON WINDOWS                     :
                                          :

                                   -14-
J-A09019-19


                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL PA II, L.P., (IMPROPERLY PLED       :
 AS TOLL PA, II, L.P.,) TOLL PA GP        :
 CORP., TOLL BROS., INC., TOLL            :
 ARCHITECTURE, INC. AND TOLL              :
 ARCHITECTURE, I., P.A.                   :

              Appeal from the Order Entered March 1, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                         No(s): No. 171003571

 KEVIN MARCIANO AND ANGELA                :   IN THE SUPERIOR COURT OF
 MARCIANO                                 :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS INC., TOLL BROS,           :
 INC., TOLL PA II, L.P., TOLL PA. GP      :   No. 1640 EDA 2018
 CORP., AND ANDERSEN WINDOWS,             :
 INC.                                     :
                                          :
                                          :
 APPEAL OF: TOLL BROTHERS INC.,           :
 TOLL BROS, INC., TOLL PA II, L.P.,       :
 TOLL PA. GP CORP.                        :

                Appeal from the Order Dated April 30, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
             No(s): September Term, 2017, No. 170903704

 JAMES WOJNICKI AND KIMBERLY              :   IN THE SUPERIOR COURT OF
 WOJNICKI                                 :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL PA,            :
 L.P., TOLL PA GP CORP., TOLL BROS,       :   No. 1912 EDA 2018
 INC., AND ANDERSEN WINDOWS,              :
 INC.,                                    :

                                   -15-
J-A09019-19


                                          :
                                          :
 APPEAL OF: TOLL BROTHERS, INC.,          :
 TOLL PA, L.P., TOLL PA GP CORP.,         :
 TOLL BROS, INC. ( COLLECTIVELY,          :
 THE "TOLL                                :
                                          :
                   Defendants             :
                                          :


                Appeal from the Order Dated May 22, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                    No(s): 02349 February Term, 2018

 MENG KOUCH AND LISA C. KOUCH             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TOLL BROTHERS, INC., TOLL PA,            :
 L.P., TOLL PA II, L.P., TOLL PA GP       :
 CORP., TOLL BROS, INC., AND              :   No. 1913 EDA 2018
 ANDERSEN WINDOWS, INC.,                  :
 APPEAL: TOLL BROTHERS, INC.,             :
 TOLL PA II, L.P., TOLL PA, L.P., TOLL    :
 PA GP CORP., AND TOLL BROS., INC.        :
 ( COLLECTIVELY, THE "TOLL”)              :
                                          :
                   Defendants             :
                                          :
                                          :

                Appeal from the Order Dated May 22, 2018
   In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): 02432 March Term, 2018

 JAMES MCFADDEN V. TOLL                   :   IN THE SUPERIOR COURT OF
 BROTHERS, INC., TOLL PA, L.P.,           :        PENNSYLVANIA
 TOLL PA GP CORP., TOLL BROS,             :
 INC., AND ANDERSEN WINDOWS,              :
 INC.                                     :
                                          :

                                   -16-
J-A09019-19


                                               :
  APPEAL OF: TOLL BROTHERS, INC.,              :
  TOLL PA, L.P., TOLL PA GP CORP.,             :   No. 2869 E1DA 2018
  TOLL BROS, INC., AND ANDERSEN                :
  WINDOWS, INC.                                :

              Appeal from the Order Entered August 14, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 180502212


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

CONCURRING OPINION BY KUNSELMAN, J.:                   FILED AUGUST 21, 2019

       I join the Majority Opinion in all respects except for one. I agree with

my learned colleagues that (1) the warranty at issue does not bind any

homeowners who did not execute Toll Brothers’ TB Form 1302, (2) the

homeowners are not third-party beneficiaries under the warranty, and (3) the

language in the homeowners’ complaints does not constitute admissions that

the homeowners accepted the warranty and arbitration clause.

       However, unlike the Majority, I believe that Toll Brothers sufficiently

argued their claim of equitable estoppel.          After citing and explaining the

background of Scottsdale Ins. Co. v. Kinsale Ins. Co., 253 F. Supp. 3d 796

(E.D.Pa. 2017), and E.I. DuPont v. Rhone Poulec Fiber & Resin

Intermediates, S.A.S., 269 F.3d 187 (3d. Cir. 2001), as well as other Third

Circuit and district court cases, Toll Brothers applies their holdings to the

homeowners’ allegations as follows:



____________________________________________


*Retired Senior Judge assigned to the Superior Court.
                                    -17-
J-A09019-19


             Under Pennsylvania law, non-signatories may be
       estopped from disclaiming an arbitration agreement.
       Bouriez v. Carnegie Mellon Univ., 359 F.3d 292, 294 (3d.
       Cir. 2004). That is, Pennsylvania contract law does not
       permit a party “to claim the benefits of the contract and
       simultaneously avoid its burdens.” Scottsdale 253 F.
       Supp. 3d at 801. In fact, this sort of “cherry picking” is
       “precisely the situation the doctrine of equitable estoppel
       seeks to prevent.” Id. Otherwise stated, a non-signatory
       cannot embrace an agreement or receive direct benefits
       under it, but avoid the burdens of that agreement. DuPont,
       269 F.3d 187 at 200.

              The plaintiffs embraced (i.e., relied on) the Limited
       Warranty in at least two ways to their benefit. First, the
       plaintiffs rely predominately on statements in the Limited
       Warranty to assert the claims in their complaints. See, e.g.,
       R. 65a, 509a, 918a, 1314a, 1687a, 2198a, 2574a, 2955a,
       3335a, 3714a, 4089a, 4485a, 4897a, 5305a, 5772a, 6213a,
       6593a, 7033a, 7446a, 7824a, 8259a, 8690a, 9124a, 9567a,
       10005a, 10427a, 11002a, 11380a, 12125a, 12384a (“Toll
       Brothers represented in its warranty that it acknowledged
       that . . . Toll Brothers had an ‘obligation to build in
       accordance with applicable building codes.’”); R. 280a, 541a
       -542a, 949a, 1344a - 1345a, 1720a, 2228a -2229a, 2606a,
       2987a, 3365a, 3744a, 4119a, 4510a, 4920a, 5338a, 5805a,
       6244a, 6625a, 7064a, 7479a, 7855a, 8292a, 8723a, 9157a,
       9600a, 10037a, 10457a, 11026a, 11408a, 12151a -
       12152a, 12409a (“Toll Brothers, and/or the other Toll
       Defendants, made misrepresentations in the warranty
       extended on the Home that it was obligated by law to
       comply with Applicable Building Code and so complied with
       Applicable Building Code.”).

              Second, for at least eleven of the homes at issue, the
       plaintiffs have submitted explicit warranty requests for the
       damages at issue in their complaints (whether using Toll’s
       warranty request form, sending an email, or through their
       counsel). R. 679a, 3485a, 3855a, 4281a -4282a, 5032a -
       5034a, 6584a ¶¶137,139, 7182a, 8885a, 11174a -11175a,
       11730a ¶¶155,158, 11550a; Tr. 11:14-20; 33:12-14. At
       least four other homes also have warranty requests
       submitted by the plaintiffs. There is no question that these
       particular plaintiffs embraced and availed themselves of the
                                    -18-
J-A09019-19


         benefits conferred by the Limited Warranty by asserting
         warranty claims for Toll to address.

                It is obvious that the plaintiffs embraced the Limited
         Warranty. And, simply put, the plaintiffs cannot have their
         cake and eat it too. They have availed themselves of the
         Limited Warranty such that they cannot circumvent the
         corresponding agreement to arbitrate. Accordingly, the
         plaintiffs are estopped from disavowing the arbitration
         agreement given that they availed themselves of the
         benefits of the Limited Warranty for other purposes.

Toll Brothers’ Brief at 52 – 54. Given all those citations to the homeowners’

complaints, I believe Toll Brothers adequately explained why the federal

authority in Scottsdale and DuPont applies in this case. Thus, I would reach

the merits of the equitable estoppel claim.

      Congress, in passing the FAA, drew no distinction between arbitration

demands made in state or federal court. Indeed, the FAA preempts state law

disfavoring arbitration agreements.     See, e.g., AT&T Mobility LLC v.

Concepcion, 563 U.S. 333 (2011).        Moreover, due to FAA preemption, I

would apply the Third Circuits’ precedents on this issue.       I would apply

DuPont and Bouriez, just as this Court did in Washburn v. Norther Health

Facilities, Inc., 121 A.3d 1008 (Pa. Super. 2015), but refuse to compel

arbitration for the reasons I discuss below. To do otherwise might subject our

case law to a preemption challenge in federal court. See AT&T, supra.

      Turning to the merits of Toll Brothers’ equitable estoppel claim, I

conclude no appellate relief is due. The party seeking to compel arbitration

by a non-signatory can succeed under a claim of equitable-estoppel if the


                                     -19-
J-A09019-19



other “person embraces the agreement and directly benefits from it.”

Bouriez, 359 F.3d at 295 (emphasis added).

      In making its argument, Toll Brothers has misrepresented the federal

precedent upon which it relies. Beginning with the false premise that this is

an “or” test, Toll Brothers claims that “a non-signatory cannot embrace an

agreement or receive direct benefits under it, but avoid the burdens of that

agreement.” Toll Brothers’ Brief at 52 (emphasis added). The Bouriez Court,

which first applied DuPont to a Pennsylvania contract, directs otherwise.

      In fact, Bouriez refused to compel arbitration based on the absence of

a benefit to the non-signatory. “[T]here is simply no evidence in the record

to indicate that Mr. Bouriez directly benefited from the 1996 Agreement

[containing the arbitration clause].” Id. at 295.

      The same is true here.     There is no evidence that the homeowners

benefited from Toll Brothers’ warranty, despite their alleged reliance upon it.

Indeed, nowhere in Toll Brothers’ brief does it indicate how the homeowners

actually benefited from the now-expired warranties on their homes.

      In every instance where one of the homeowners here attempted to seek

remuneration under the warranty, Toll Brothers rejected the claim for one

reason or another. Thus, no benefit at all came to any of these homeowners

under the warranty.     That is why the homeowners sued Toll Brothers.

Accordingly, Toll Brothers may not force the non-signatory homeowners into

arbitration based upon a warranty under which they received no benefit.


                                     -20-
J-A09019-19



      In sum, I concur with the decision to affirm the order entered below;

the trial court rightfully denied the petition to compel arbitration.




                                      -21-